Exhibit 2 PLAN OF MERGER AND REORGANIZATION Date:April 18, 2008 EMBASSY BANK FOR THE LEHIGH VALLEY (the "Bank"), a banking institution organized under the Pennsylvania Banking Code of 1965, as amended (the "Banking Code"), and EMBASSY INTERIM BANK (the "Surviving Bank"), an interim bank in organization under the Banking Code, and EMBASSY BANCORP, INC.(the "Holding Company"), a Pennsylvania business corporation organized under the Pennsylvania Business Corporation Law of 1988, as amended, hereby enter into this Plan of Merger and Reorganization (the "Plan"). In consideration of their mutual promises and covenants, the parties hereto, deeming it to be advantageous to their respective banking associations, corporation and their shareholders, have duly approved this Plan and its execution, and do hereby adopt this Plan setting forth the method, terms and conditions of the merger, including the rights under the Plan of the shareholders of each of the parties, and the agreements concerning the merger: 1.Merger.The Bank shall merge into the Surviving Bank under the charter of the Surviving Bank, under the title of "Embassy Bank for the Lehigh Valley", and pursuant to the provisions of the Banking Code, by the method, on the terms and subject to the conditions and requirements hereinafter stated. Upon the merger becoming effective, Bank and Surviving Bank shall be merged into and continued in a single institution, the Surviving Bank, which shall he a Pennsylvania chartered bank and which shall be considered the same business and corporate entity as the constituent institutions.The Surviving Bank shall thenceforth be responsible for all of the liabilities and obligations of the Bank.The Surviving Bank shall, upon consummation of the merger, engage in the business of a Pennsylvania chartered bank at the principal office and the legally established and approved branch offices of the Bank. Surviving Bank shall maintain the insurance of the Federal Deposit Insurance Corporation in the same way as it is now carried by the Bank. 27 2.Articles of Incorporation of Surviving Bank. When the merger becomes effective, the Articles of Incorporation of the Surviving Bank shall be substantially in the form attached hereto as Exhibit "A" and by this reference incorporated herein. 3.By-Laws of Surviving Bank.When the merger becomes effective, the By-Laws of the Surviving Bank shall be substantially in the form attached hereto as Exhibit "B" and by this reference incorporated herein (subject to change as authorized by statute or By-Laws), and the principal office and established and authorized branch offices of the Bank shall become the principal office and established and authorized branch offices, respectively, of the Surviving Bank. 4.Board of Directors of Surviving Bank.The persons who shall constitute the Board of Directors of the Surviving Bank at the time the merger becomes effective shall be the persons who were then members of the Board of Directors of the Bank; they shall serve until the subsequent annual meeting of shareholders of Surviving Bank or until their successors are duly qualified and elected. Any vacancy in the Board of Directors of the Surviving Bank which may exist upon or after the effective date of the merger may be filled as provided by the Articles of Incorporation and By-Laws of the Surviving Bank.The officers of the Bank at the time the merger becomes effective shall hold the same offices in the Surviving Bank. 28 5.Conversion of Shares: Exchange of Certificates: Capitalization. Upon the merger becoming effective: (a)Each issued and outstanding share of common stock of the Bank represented by an outstanding stock certificate shall, ipso facto, and without any action on the part of the holder thereof, become and be converted into one (1) share of common stock of the Holding Company, par value $1.00 per share.As soon as practicable after the merger becomes effective, holders of shares of Bank common stock shall be furnished a form letter of transmittal for the tender of their shares to the Surviving Bank, which shall act as Exchange Agent for the Holding Company, to be exchanged for new certificates for the appropriate number of shares of Holding Company common stock.Holding Company shall be required to issue certificates for Holding Company common stock only upon the actual surrender of Bank shares and may require an indemnity agreement or bond from any Bank shareholder who is unable to surrender his or her certificate by reason of loss or destruction of the certificate.Upon surrender for cancellation to the Exchange Agent of one or more certificates for shares of Bank common stock, accompanied by a duly executed letter of transmittal in proper form, the Exchange Agent shall, promptly after the effective date of the merger, deliver to each holder of such surrendered Bank certificates new certificates representing the appropriate number of shares of Holding Company common stock. Until certificates for Bank common stock have been surrendered and exchanged as herein provided for certificates of Holding Company common stock, each outstanding certificate for Bank common stock shall be deemed, for all corporate purposes of the Holding Company, to be the number of full shares of Holding Company common stock into which the number of shares of Bank common stock shown thereon have been converted.In the event that any certificates for Bank common stock are not surrendered for exchange within two (2) years from the effective date of the merger, the shares of Holding Company common stock that would otherwise have been delivered in exchange for the unsurrendered Bank certificates shall be delivered by the Exchange Agent to the Holding Company, in which event the persons entitled thereto shall look only to the Holding Company for delivery of the Holding Company shares upon surrender of their outstanding certificates for Bank common stock. Following the expiration of such two (2) year period, the Holding Company may sell such unclaimed Holding Company common stock, in which event the sole right of the holders of the unsurrendered outstanding Bank certificates shall be the right to collect the net sale proceeds held for their account by the Holding Company.In the event that Holding Company shall, as required or permitted by law, pay to the Commonwealth of Pennsylvania any net sale proceeds relating to unclaimed Holding Company common stock, the holders of unsurrendered outstanding Bank certificates shall thereafter look only to the Commonwealth of Pennsylvania for payment on account thereof. (b)Prior to the merger becoming effective, the Surviving Bank will have a capital of $100,000 consisting of 100,000 issued and outstanding shares of common stock, par value $1.00 per share, and a surplus of $55,000.Upon the merger becoming effective, the amount and number of issued and outstanding shares ofcommon stock of the Surviving Bank shall be increased, at the time the merger becomes effective, to an amount equal to the total of the issued and outstanding shares of common stock of the Bank, now being 6,888,024 shares of common stock, par value $1.00 per share, and of the Surviving Bank immediately before the merger becomes effective, and the surplus of the Surviving Bank shall, at the time and upon the condition that the merger becomes effective, be increased to an amount equal to the total of the surplus of the Bank and of the Surviving Bank immediately before the merger becomes effective. All of the issued and outstanding shares of the Surviving Bank, as increased by the number of issued and outstanding shares of the Bank, shall be issued to and owned by the Holding Company upon the consummation of the merger. 29 (c)No cash shall be allocated to shareholders of the Bank or to any other person, firm, or corporation upon and by reason of the merger becoming effective. Cash fees will, however, be paid to attorneys, accountants and other like persons who aid in the accomplishment of the merger and reorganization and other phases of the overall project; some of these persons may be stockholders of the Bank and of Holding Company; they will, however, be paid only for the services actually rendered by them. (d)The shares of the Holding Company, subscribed for by the individual incorporators of the Holding Company, shall be purchased by them by the payment of each individual incorporator's own cash to the Holding Company. Upon consummation of the merger, each individual incorporator of the Holding Company shall sell all of his said stock subscribed for by him as an incorporator in the Holding Company to the Holding Company for cash. (e)Each then outstanding option to acquire a share of the common stock of the Bank issued under the Embassy Bank 2001 Option Plan shall, ipso facto, and without any action on the part of the holder thereof, become and be converted into an option to acquire a share of the Holding Company on the same terms and conditions and shall remain outstanding.After the merger becomes effective the Holding Company may issue amended Grant Letters (as defined in the Option Plan) reflecting the conversion and the assumption of the Plan as provided in Section 12 below. 6.Dissenting Shareholders. The rights and remedies of a dissenting shareholder under
